Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“subsystem configured for receiving”
“subsystem configured for alerting”
in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation 
“subsystem configured for receiving”
“subsystem configured for alerting”
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is completely silent as to what the recited “subsystems” are supposed to be.  There is no linking of the recited “subsystems” to any particular structure in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In regards to claims 2, 7, 8, and 10, the Examiner asserts that the claims recite several concepts, terms, and phrases that are not defined in the specification or recited 
Claim 2: “diversity goals”  The Examiner is uncertain as to what “diversity” goals is supposed to be, what they are limited to, or how they differentiate from any other type of goals.  Further, since it is unclear what “diversity goals” are supposed to be it is unclear as to what is being received for the contracting parties or how compliance can be determined or monitored if it is unclear as to what the recited “diversity goal” is supposed to be. Additionally, the claim recites “receiving as input diversity goals” should read as either “receiving, as input, diversity goals” or “receiving as input, diversity goals.”
Claim 7: “accommodates both pre-award and post-award contracts”  The Examiner is uncertain as to what pre-award and post-award contracts are supposed to be.  The specification only recites “post-award” once in the in the description of Figure 1 and Figure 1 itself.  However, this does not provide any definition of what “post-award” is supposed to be.  With regards to “pre-award,” the specification makes no mention of this.  One of ordinary skill in the art would be unable to determine what the applicant means by “pre-award and post-award contracts” and, consequently, would be unable to determine what is meant by accommodating these contract types. 
Claim 8: “prime”  The Examiner asserts that the specification fails to recite what “prime” is supposed to be.  For the purposes of expediting prosecution, the Examiner 
Claim 10: “diversity and small business compliance issues” and “major financial systems”  Similar to claim 2, the Examiner is uncertain as to what is meant by “diversity” as, therefore, uncertain as to the metes and bounds of “diversity and small business compliance issues.”  Additionally, “small” is a relative term the specification fails to establish or define its metes and bounds or how the invention is affected by business size.  The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Finally, similar to “small,” “major” is a relative term and suffers from the same issues as “small.”  However, since it is unclear as to what “major” is supposed to be it is, therefore, unclear as to what a “major financial system” is supposed to be and, accordingly, what is meant by “integrating.”  
In regards to claims 3 and 10, the claims recite “the additional steps of…”  However, claims 3 and 10 are system claims, i.e. apparatus, and not a method claims.  For the purposes of expediting prosecution, the Examiner will assume that “steps” should be “functions.”  However, corrections must still be made.  Additionally, it is unclear as to what structural component is intended to perform the installing.  
In regards to claims 6 – 9, the Examiner asserts that the term “which” is not a positive recitation and fails to positively recite additional structure or functions that the claimed system is intended to perform.  The Examiner asserts that the use of “which” renders the claims indefinite because the language following “which” is understood to 
In regards to claim 11, the preamble recites both a non-transitory computer readable media (product) and a method (process) and then recites limitations that comprise the method (process).   It is unclear as to which statutory category the applicant is attempting to claim for claim 11, i.e. product or process.
Claim 11 recites the limitation "the terms and conditions" in the third limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1 – 10, the Examiner asserts that the specification, as originally filed, fails to adequately disclose the corresponding structural elements for performing the functions of receiving and alerting the various functions of control”, “measure”, “execute”, “determine”, “implement”, and “activate” are being performed.  Upon review of the specification, the Examiner asserts that although the specification has adequately provided flow charts and explanations with regards to the goals and objectives of the invention, the specification fails to adequately disclose how these goals and objectives have been achieved or, more specifically, the structure responsible for performing the recited functions.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for receiving the data and outputting an alert without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible structural configurations that could be used as well as for installation in a cloud based computer system or N-tier architecture system (see Claims 3 and 4).  That is to say, the applicant is attempting to claim the entire genus of configurations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of configurations, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of configurations is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite (Claim 1) receiving identification and qualification information; receiving contractual performance information; receiving compliance information; receiving input data; analyzing input data for contract nonperformance incidents; and alerting an operator of nonperformance incidents; (Claim 11) storing data; storing data; analyzing performance; and output performance.  The invention is directed towards the abstract idea of contract management and adherence, which corresponds to both “Mental Processes” and “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed in the human mind, with the aid of pen and paper, e.g., collecting terms and conditions of a contract and determining whether the terms and conditions are being adhered to/followed.
The limitations of (Claim 1) receiving identification and qualification information; receiving contractual performance information; receiving compliance information; receiving input data; analyzing input data for contract nonperformance incidents; and alerting an operator of nonperformance incidents; (Claim 11) storing data; storing data; analyzing performance; and output performance, are processes that, under its broadest 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic subsystem and non-transitory computer readable media to receive and storing information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. comparing information to determine adherence to terms and conditions. The generic processor executing computer code stored on a computer medium in the steps are recited at a high-level of generality (i.e., as a generic subsystem and non-transitory computer readable media can perform the insignificant extra solution steps of receiving and storing information (See MPEP 2106.05(g) while also reciting that the a generic (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic subsystem and non-transitory computer readable media. Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic subsystem and non-transitory computer readable media to perform the steps of (Claim 1) receiving identification and qualification information; receiving contractual performance information; receiving compliance information; receiving input data; analyzing input data for contract nonperformance incidents; and alerting an operator of nonperformance incidents; (Claim 11) storing data; storing data; analyzing performance; and output performance amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Additionally:
Claim 2 is directed towards describing information relative to the contract in order to determine compliance, i.e. collecting and comparing information, human activities, and mental processes.
Claims 3, 4 are generically reciting generic technology that is being applied to the abstract idea.
Claim 5 is directed towards collecting information, human activities, and mental processes.
Claim 6 is descriptive language describing a type of program and contract.
Claim 7 is descriptive language, as well as generically describing intent.
Claim 8 is descriptive language.
Claim 9 is similar to claim 5.
Claim 10 is similar to many of the features already discussed above, but simply describing other type of information, as well as generically reciting the concept of making providing information by generically reciting uploading.  With regards to “integrating,” this is a generic recitation (see also rejection under 35 USC 112(b)).
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for making a determination regarding compliance.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 6, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Strange et al. (US PGPub 2011/0191137 A1).
In regards to claim 1, Strange discloses a computerized contract management, compliance monitoring and financial reporting system, which system includes: 
an input subsystem configured for receiving identification and qualification data for multiple contracting parties as input data (¶ 26, 27, 51, 52, 84 wherein the system receives information pertaining to identifying entities that are qualified to perform a particular task in a project/program that they are contracted to perform or qualified to perform, e.g., vendor will perform vendor tasks, prime contractor will perform prime contractor tasks, sub-contractor will perform sub-contractor tasks, and etc.); 
said input subsystem configured for receiving contractual performance data for said contracting parties as input data (¶ 37, 47, 51, 55, 56, 87, 99 wherein the system tracks the performance of various aspects and tasks through its lifecycle); 
said input subsystem configured for receiving regulatory compliance data for said contracting parties as input data (¶ 37, 58, 77, 99 wherein the system receives requirement information for the entities); 
(Fig. 2A – 6; ¶ 43 – 45 wherein the system receives the aforementioned information); 
said microprocessor programmed for analyzing said input data for contract nonperformance incidents by said contracting parties (Fig. 2A – 6; ¶ 43 – 45 wherein the system analyzes the aforementioned information in order to determine if there is a nonperformance incident); and 
an output subsystem connected to said microprocessor and configured for alerting an operator of said nonperformance incidents (¶ 99 wherein the system provides an alert regarding the nonperformance incident).
In regards to claim 2, Strange discloses the contract management, compliance monitoring and financial reporting system according to claim 1, which includes the additional steps of: 
receiving as input diversity goals for said contracting parties; 
monitoring compliance with said diversity goals by said contracting parties; and 
providing output representing noncompliance with said diversity goals by said contracting parties 
(As best understood, in view of the rejection under 35 USC 112(b), ¶ 25, 30, 31, 37, 51, 99 wherein the system receives goals/objectives for the entities involved, tracks compliance of the goals, and will provide an alert if noncompliance is identified).  
In regards to claim 4, Strange discloses the contract management, compliance monitoring and financial reporting system according to claim 1 wherein said system is (Fig. 2, 2A; ¶ 39, 40, 41, 44, 45 wherein said system is installed on an N-tier architecture system).  
In regards to claim 5, Strange discloses the contract management, compliance monitoring and financial reporting system according to claim 1 wherein agreement-related information is automatically tracked (¶ 25, 37, 46, 47, 54, 55 wherein the system tracks various agreement related information automatically).  
In regards to claim 6, Strange discloses the contract management, compliance monitoring and financial reporting system according to claim 1, which interfaces with government-sponsored programs and contracts (¶ 28, 32, 67, 69 wherein the system interfaces with government sponsored programs and contracts).  
In regards to claim 8, Strange discloses the contract management, compliance monitoring and financial reporting system according to claim 1, which accommodates prime, subcontractor, vendor and consultant contract levels (¶ 27, 34, 51 wherein the system accommodates a plurality of various entity types, such as, prime contractor, subcontractor, and vendor).  
Additionally, although patentable weight has been given to “prime,” “subcontractor,” and “vendor,” the Examiner asserts that this was not required and only done to expedite prosecution.  The Examiner asserts that claims 1 and 8 are directed to a system, i.e. apparatus, and, therefore, who the entities are or what you call them are simply labels, i.e. non-functional descriptive subject matter, and directed to the intended use of the invention (See MPEP § 2111.04 and 2111.05).  As a result, who entities are or what they are called fail to further limit or alter the function and structure of the claimed system (i.e. apparatus).  Accordingly, the Examiner asserts that although Strange does not disclose “consultant,” Strange discloses that a plurality of entities can be involved with a project, e.g., a funding source that consults with the entities as to the financial requirements that must be followed (¶ 32, 33) as well as governmental organizations that consult the entities as to the regulatory requirements that must be followed (¶ 77).  As a result, since the specification fails to provide any level of specificity that establishes the metes and bounds of what the applicant considers to be a “consultant,” the Examiner asserts that, in the broadest reasonable interpretation, that Strange discloses that equivalent consultants are accommodated by the system, despite not being a requirement to make and use the invention, as discussed above.
As further reference, the Examiner provides the following:
consultant:
one who consults another;
one who gives professional advice or services
https://www.merriam-webster.com/dictionary/consultant
In regards to claim 9, Strange discloses the contract management, compliance monitoring and financial reporting system according to claim 1, which tracks contract amendments, renewals, and closeouts (¶ 47, 51, 55, 98 wherein the system tracks change orders and closeouts; With regards to “renewals,” as best understood in light of ¶ 16 of the applicant’s specification, see ¶ 55 wherein change orders can be made by providing the capability of allowing parties to agree to change the terms of the contract and undergo an approval process, thereby, renewing the contract and project/program with the updated terms.)
In regards to claim 11, Strange discloses the one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, perform a method of contract management, compliance verification and financial reporting, which method comprises the steps of: 
storing on said computer data identifying each contracting party (¶ 26, 27, 51, 52, 84 wherein the system stores information identifying one or more contracting parties);
In regards to:
storing on said computer data representing contract performance by each said contracting party; 
analyzing with said computer the performance of each contracting party relative to the terms and conditions of said contract 
(¶ 37, 47, 51, 55, 56, 77, 87, 99  stores information representing performance by the one or more contracting parties and monitors and analyzes the performance relative to the terms and conditions of a contract); and
providing output from said computer representing the performance of each contracting party and its compliance with applicable regulations (¶ 99 wherein the system provides an alert representing the performance of the one or more contracting parties and its compliance with applicable requirements).  

_____________________________________________________________________

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strange et al. (US PGPub 2011/0191137 A1).
In regards to claim 10, Strange discloses the contract management, compliance monitoring and financial reporting system according to claim 1 including the additional steps of: 
uploading document attachments for acceptance-rejection; 
monitoring diversity and small business compliance issues; 
managing and monitoring performance milestones, payments, retainers and payment withholdings; and 
integrating with major financial systems 
(¶ 30, 32, 36, 51, 53, 55, 70, 74, 79, 85, 87, 88, 102 wherein the system allows for documents to be uploaded for acceptance-rejection, monitoring, as best understood in light of the rejection under 35 USC 112(b), diversity and business compliance issues, manages and monitors performance milestones and payments, as best understood in light of the rejection under 35 USC 112(b), integrates with one or more funding sources, and progress of payments (i.e. retainers and payment withholdings), e.g., amount invoiced, amount received, monetary terms, allocation of expenses, and budget).  
With regards to the size of business, in light of the rejection under 35 USC 112(b), “small” business is a relative term and the specification fails to provide the metes and bounds of small versus big business or any other business type.  Additionally, claims 1 and 10 are directed to a system, i.e. apparatus, and, consequently, “small” business is considered to be non-functional descriptive subject matter directed towards the intended use of the system that fails to further limit or alter the structure of the claimed system (apparatus).  Strange discloses that one of the many entity types that can be used by the system and, therefore, monitored by the system for compliance can be businesses (¶ 26, 34).  Moreover, “business” and “vend[o]r,” as used by Strange is not limited to any particular size and, therefore, it would have been obvious to cover any business size, especially since Strange discloses that the system is capable of monitoring small and large organizations, e.g., local and federal government.
 
_____________________________________________________________________

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Strange et al. (US PGPub 2011/0191137 A1) in view of Khalil (US PGPub 2017/0053244 A1).
In regards to claim 3, Strange discloses a centralized system and method that allows users to interact with one another for managing contracts and projects.  Although Strange discloses a centralized system, tracking changes made by users, and allowing users to view those changes, Strange fails to explicitly disclose using a cloud based computer system.
To be more specific, Strange fails to explicitly disclose:
the contract management, compliance monitoring and financial reporting system according to claim 1, which includes the additional steps of: installing said system on an Internet, cloud-based computer system.
However, Khalil, which is also directed towards contract management (Abstract; ¶ 93, 107, 112, 124, 131), further teaches that it is old and well-known in the art to provide a contract management system in a cloud based computer system (¶ 26, 27, 71, 73, 75, 127, 128, 129).  Khalil teaches that an advantage of utilizing a cloud based system is that it allows for information to be synchronized amongst a plurality of users while shifting from offline to online work environments (Abstract; ¶ 27, 124, 137, 138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a cloud based computer system, as taught by Khalil, into the centralized collaborative contract management system and Strange, as this would allow for the synchronization of information amongst users, especially when changes are being made throughout the lifecycle of a project.
In regards to claim 7, Strange discloses a system and method for managing a contract throughout the lifecycle of a project.  Despite this, Strange fails to explicitly disclose accommodating pre-award and post-award contracts.
To be more specific, Strange fails to explicitly disclose:
the contract management, compliance monitoring and financial reporting system according to claim 1, which accommodates both pre-award and post-award contracts.  
As best understood, in light of the rejection under 35 USC 112(b), Khalil, which is also directed towards contract management (Abstract; ¶ 93, 107, 112, 124, 131), further teaches that it is old and well-known in the art that pre-award and post-award contracts are known in the art of contract management systems (¶ 80, 83, 84, 141, 144).  Khalil teaches that be accommodating both pre-award and post-awarding contracts a more efficient means of contract management is achieved as this allows for a more efficient setting up of a contract and corresponding project and its management throughout the project’s lifecycle, as well as establishing that pre-award and post-award is known in contract management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate in the contract management system and method of Strange with the ability to accommodate both pre-award and post-award contracts, as taught by Khalil, as this would result in a more efficient means of contract management is achieved as this allows for a more efficient setting up of a contract and 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Shortridge (US PGPub 2009/0240607 A1); Ostanik (US PGPub 2007/0112860 A1); McLauchlin et al. (US PGPub 2001/0011222 A1); Bochicchio et al. (Cloud Services for SMEs: Contract Management’s requirements specification); Bochicchio et al. (Modelling contract management for cloud services); Kafeza et al. (Contracts in Cloud Computing); Data Flow Management and Compliance in Cloud Computing) – which are directed to contract management systems
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747.  The examiner can normally be reached on Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3/30/2021